  Case 20-07021         Doc 1       Filed 05/18/20   Entered 05/18/20 14:28:18        Desc Main
                                       Document      Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                  SPRINGFIELD DIVISION

In. Re:                                               Case No. 19-71824

Daniel R. Brue,                                       Chapter 7
                        Debtor.

Bement CUSD #5,
                        Plaintiff

vs.                                                   Adversary No.

Daniel R. Brue,
                        Defendant.


                COMPLAINT FOR DETERMINATION THAT DEBT IS NOT
                    DISCHARGABLE UNDER SECTION 523(a)(4)

          NOW COMES Plaintiff, Bement Community Unit School District No. 5, by its

attorneys, Tueth, Keeney, Cooper, Mohan & Jackstadt, P.C., for its Complaint for Determination

that Defendant Daniel R. Brue’s Debt Is Not Dischargeable, submits the following:

      1. This Court has jurisdiction under 11 U.S.C.§ 523, 28 U.S.C. § 1334 and 28 U.S.C. § 157.

This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(1), arising in the

above-referenced case under Chapter 7 of the Bankruptcy Code, now pending in this Court.

      2. Bement Community Unit School District No. 5 (“Plaintiff”) is a quasi-municipal

corporation, organized and existing under the laws of the State of Illinois, and is a creditor of the

above-named Debtor, Daniel R. Brue (“Defendant”).

      3. Defendant is the debtor in the above-referenced case, having filed a request for discharge

of debt owed to Plaintiff under Chapter 7. At the time of filing of his Petition on December 19,
  Case 20-07021        Doc 1    Filed 05/18/20     Entered 05/18/20 14:28:18        Desc Main
                                   Document        Page 2 of 4


2019, Defendant affirmatively stated that he resided at 3006 Arenzville Rd., Beardstown, Illinois

62618.

   4. Defendant was employed by Plaintiff from July 1, 2009 to June 30, 2013 in the capacity

of Superintendent of Schools.

   5. At no time was Board action taken to employ Defendant or any company purportedly

affiliated with Defendant in any other capacity, including but not limited to, Ideal Consulting and

Construction Services (“Ideal Consulting”).

   6. On or around July 26, 2019, Plaintiff’s current Superintendent of Schools, Dr. Sheila

Greenwood (“Dr. Greenwood”), was advised of possible crime committed by Defendant at his

then place of employment, Meridian Community Unit School District No. 15 (“Meridian CUSD

5”). Specifically, Dr. Greenwood was informed that law enforcement was notified of a potential

theft by Defendant through submitting payments processed to Ideal Consulting, a fictious

company.

   7. Based on the information contained in Paragraph 6, above Dr. Greenwood undertook an

investigation to determine if Defendant engaged in theft of Plaintiff’s funds.

   8. As a result of her investigation, Dr. Greenwood determined that invoices were submitted

by Ideal Consulting to Plaintiff from October 6, 2011 to January 25, 2013 totaling an amount

equal to $76,576.08.

   9. Invoices for this vendor were submitted by Defendant to Ms. Jani Hamilton,

Secretary/Bookkeeper for Plaintiff. Ms. Hamilton was directed by Defendant to see that such

amounts are paid for work completed by Ideal Consulting.

   10. Defendant then directed Ms. Hamilton to remit payment to a post office box located in

Saddorus, Illinois.
   Case 20-07021           Doc 1   Filed 05/18/20       Entered 05/18/20 14:28:18       Desc Main
                                      Document          Page 3 of 4


    11. Ms. Hamilton followed Defendant’s instructions and remitted payment to Ideal

Consulting in the manner directed on the invoices.

    12. The payments were then deposited into an account with the First Bank and Trust of

Savoy.

    13. Dr. Greenwood informed the Piatt County Sheriff’s Department about a possible theft of

school funds by Defendant.

    14. Dr. Greenwood was subsequently contacted by the Federal Bureau of Investigations

(“FBI”) and assigned to agent Brian Schenkelberg.

    15. Upon information and belief, Defendant is under investigation by the FBI and formal

criminal charges are expected to be brought.

                   COUNT I: EMBEZZLEMENT UNDER 28 U.S.C. 523(a)(4)

    16. Plaintiff reaffirms and realleges the allegations of Paragraphs 1 through 14.

    17. Defendant, under false pretenses, appropriated the sum of $76,576.08 from 2011 to 2013

for his personal use from Plaintiff’s funds when Defendant:

                 a. Created a fictitious company, Ideal Consulting, for the purpose of obtaining

                     funds from Plaintiff’s accounts;

                 b. Created fictious invoices for Ideal Consulting and submitted those to

                     Plaintiff’s bookkeeper for payment;

                 c. Deposited checks made payable to Ideal Consulting into a bank account

                     created by Plaintiff.

    18. Defendant never returned the funds to Plaintiff or used the funds in furtherance of the

activities of Plaintiff.
  Case 20-07021       Doc 1     Filed 05/18/20     Entered 05/18/20 14:28:18          Desc Main
                                   Document        Page 4 of 4


   19. Defendant fraudulently embezzled funds from Plaintiff in the amount of $76,576.08;

accordingly, the debt Defendant owes to Plaintiff should be deemed a non-dischargeable debt

pursuant to 11 U.S.C. § 523(a)(4).

   WHEREFORE, Plaintiff prays for an Order determining the debt owed to it by Plaintiff be

non-dischargeable and for judgment against Defendant in the sum of $76,576.08 together with

interest from October 6, 2011 and for such other and further relief as deemed just.

                                             Bement Community Unit School District No. 5

                                     By:     _______/s/ Merry C. Rhoades
                                                    Merry C. Rhoades

Merry C. Rhoades (IL Bar 6192801)
Tueth, Keeney, Cooper,
Mohan & Jackstadt, P.C.
101 W. Vandalia, Suite 210
Edwardsville, IL 62025
Email: mrhoades@tuethkeeney.com
Telephone: (618) 692-4120
Facsimile: (618) 692-4122
